NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 13 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 09-30338

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00072-RFC

  v.
                                                 MEMORANDUM *
RUBEN COTA-BECERRA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ruben Cota-Becerra appeals from the 360-month sentence imposed

following his guilty-plea conviction for conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 846, and possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 18

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Cota-Becerra contends that the district court erred by enhancing his sentence

four levels, under U.S.S.G. § 3B1.1(a), for his organizer or leader role in the

offense. The record reflects that the district court did not err in finding that Cota-

Becerra was an organizer or leader. See United States v. Garcia, 497 F.3d 964,

969-70 (9th Cir. 2007).

      Cota-Becerra also contends that the district court erred by enhancing his

sentence two levels, under U.S.S.G. § 3C1.1, for his obstruction of justice. The

district court did not clearly err in determining that Cota-Becerra obstructed justice

by threatening his co-conspirator to deter him from testifying. See U.S.S.G.

§ 3C1.1 cmt. n.4; United States v. Jackson, 974 F.2d 104, 106 (9th Cir. 1992).

      Cota-Becerra further contends that the district court erred by denying him a

two-level downward adjustment, under U.S.S.G. § 3E1.1, for acceptance of

responsibility. The district court did not clearly err in determining that Cota-

Becerra had not accepted responsibility based on his obstruction of justice and his

testimony at the sentencing hearing. See U.S.S.G. § 3E1.1 cmt. n.1(a), 3-5; United

States v. Thompson, 80 F.3d 368, 370-71 (9th Cir. 1996).

      Finally, Cota-Becerra contends that his sentence is substantively

unreasonable. The district court did not procedurally err and the sentence is not


                                           2                                       09-30338
unreasonable in light of the totality of the circumstances and the factors set forth in

18 U.S.C. § 3553(a). See United States v. Carty, 520 F.3d 984, 993-94 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                           3                                     09-30338